     Case 2:19-cv-00216-DSF-JEM Document 9 Filed 02/06/19 Page 1 of 2 Page ID #:33




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                       UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9

10   ASAF AGAZANOF, on behalf of                ) Case No.
     himself and all others similarly situated, )
11
     Plaintiff,                                 ) 2:19-cv-00216
12                                              )
     vs.                                        ) NOTICE OF VOLUNTARY
13
                                                ) DISMISSAL OF ENTIRE
14   QUALITY DATA MANAGEMENT,                   ) ACTION WITHOUT
15   INC., and DOES 1 through 10,               ) PREJUDICE.
     inclusive, and each of them,               )
16
                                                )
17   Defendants.                                )
                                                )
18
                                                )
19

20         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23   motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
           Respectfully submitted this 6th Day of February, 2019.
26

27                                          By: s/Todd M. Friedman Esq.
                                                 Todd M. Friedman
28
                                                Attorney For Plaintiff


                                      Notice of Dismissal - 1
     Case 2:19-cv-00216-DSF-JEM Document 9 Filed 02/06/19 Page 2 of 2 Page ID #:34




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on February 6, 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on February 6, 2019, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
       Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
